Citation Nr: 0835331	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected intervertebral disc syndrome with 
history of lumbosacral strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran appeared and testified at a personal hearing in 
August 2008 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
veteran's service-connected intervertebral disc syndrome with 
history of lumbosacral strain has not manifested ankylosis of 
the entire thoracolumbar spine.

2.  For the period of increased rating claim since September 
11, 2007, the veteran's service-connected intervertebral disc 
syndrome with history of lumbosacral strain has manifested 
symptoms that more nearly approximate incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected intervertebral disc syndrome 
with history of lumbosacral strain have not been met for the 
period of increased rating claim prior to September 11, 2007.  
38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for a disability rating of 60 percent for 
service-connected intervertebral disc syndrome with history 
of lumbosacral strain have been met for the period of 
increased rating claim from September 11, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  

The Board finds that VA has met the notice and duty to assist 
provisions of the VCAA.  Letter from the RO dated in May 2008 
satisfied the duty to notify provisions.  In addition, a 
December 2005 VA notice letter advised the veteran generally 
regarding increased rating requirements.  Through these 
letters, the veteran was apprised of the information and 
evidence necessary to establish a claim for increased rating 
for his service-connected back disability.  The veteran was 
also advised of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  In addition, he was specifically requested to 
provide any evidence in his possession that would support his 
increased rating claim.  See 38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. January 37 (2008), which is relevant to 
this case.  For an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  

In this case, the May 2008 notice letter specifically advised 
the veteran that the information must show that his service-
connected back disability had gotten worse; that VA would 
consider evidence of the severity and duration of the 
symptoms; and that VA would consider evidence of the impact 
of the condition and symptoms on employment.  The May 2008 
notice letter also advised the veteran regarding 
extraschedular ratings, and specifically advised the veteran 
that VA could assign a disability rating if the disability 
was not covered by the rating schedule.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  Upon receipt of the 
veteran's request for an increased rating, in VA ordered 
orthopedic spine examinations, which were conducted in 
January 2006 and April 2007, as well as a VA neurological 
examination, which was conducted in April 2007.  VA treatment 
records were obtained.  There is no indication in the record 
that additional evidence relevant to the increased rating 
issue decided herein is available and not part of the claims 
file.    

At the personal hearing, with the assistance of his 
representative, and in response to specific questions from 
the Board, the veteran testified about relevant and specific 
symptoms as they pertained to the schedular rating criteria 
for a higher disability rating.  In addition, in this Board 
decision, the highest possible schedular rating criteria of 
60 percent under Diagnostic Code 5243 is being granted.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App.  183 (2002).

Spine Disorders Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  In determining the present level of a disability for 
any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

Increased Rating for IVDS

The veteran's service-connected intervertebral disc syndrome 
with history of lumbosacral strain has been rated as 40 
percent disabling since 1996 under the prior Diagnostic Code 
5295, which is no longer in effect.  In November 2005, the 
veteran submitted a claim for increased rating, contending 
that this service-connected back disability had increased in 
severity during the previous several months.  

The evidence in this case includes an April 2004 VA treatment 
entry that reflects complaints of significant pain that was 
not ameliorated by various treatments.  The diagnostic 
assessments at that time were lumbar radiculitis, fifth 
lumbar pars deficit, degenerative disc disease of the lumbar 
spine, and lumbar facet joint syndrome. 

A January 2006 VA spine examination report reflects the 
veteran's report of persistent back pain, constant dull ache 
with sharp pain at times, that affects the ability to walk, 
and is aggravated by prolonged activity.  The veteran 
reported an incapacitating episode several months prior in 
which his private doctor prescribed bed rest for two days, 
and reported that he has flare-ups of such symptoms about 
once per week that lasted for two days duration.  The veteran 
described that during these flare-ups he took medication and 
had to lie around until the pain resolved.  Clinical 
examination revealed forward flexion limited to 16 degrees 
(limited by pain), and combined ranges of motion of the 
lumbosacral spine limited to 86 degrees.  Clinical findings 
included mild diffuse tenderness and abnormal gait due to a 
limp, with slow movement, and loss of disc height at L3-L4-
L5-S1.  The diagnoses were degenerative disc disease of the 
lumbar spine and chronic lumbosacral strain.  

An April 2007 VA spine examination report reflects the 
veteran's report of similar complaints as reported 
previously, with generally worsened symptoms, with additional 
complaints of radiating pain into his hips and legs.  
Physical examination also noted muscle spasm in the lumbar 
region, tenderness, positive straight leg raising.  The 
examiner also suspected bilateral radiculopathy of the lower 
extremities; however, this was ruled out by an April 2007 VA 
neurological disorders examination that concluded that there 
were no abnormal neurologic signs to suggest a neuropathy or 
a radiculopathy.  

In his substantive appeal in June 2007, the veteran wrote 
that his back hurt continuously; the pain radiated down into 
his legs; he used a TENS unit and medication to help with the 
pain; and at times the pain was so acute it affected the 
ability to perform his job.  

A September 2007 prescription from a private physician 
reflects that the veteran needed to be out of work for one 
month due to medical issues.  An October 2007 prescription 
recommends that the veteran needed to be out of work for one 
week due to medical issues, which time was extended until the 
January 8, 2008 when he was cleared by the physician to 
return to work full time.  

At the personal hearing in August 2008, the veteran testified 
in relevant part that he had experienced more severe back 
pain beginning in 2007; that his physician had put him out of 
work from September 2007 to April 2008 and again in July 
2008, for  a total of four months out of work; he had gone 
back to work on July 31, 2008; he now experienced radiating 
pain down both legs; that his job as manager of a homeowners 
association involved sitting at a desk; that the major 
problem with his back was pain that limited prolonged 
activity such as standing and sitting; that during the past 
year he spent some time in bed and some time on the sofa to 
help relieve the back pain; that the doctors' prescriptions 
that the veteran be out work did not include prescription for 
bed rest, but the doctors told him to stay at home and to do 
nothing; and that the only medical issue for which he was 
treated at Upstate Medical Rehabilitation was the back. 
 
After a review of all the evidence of record, the Board finds 
that, for the entire period of increased rating claim, the 
veteran's service-connected intervertebral disc syndrome with 
history of lumbosacral strain has not manifested ankylosis of 
the entire thoracolumbar spine, as required for a higher 
disability rating of 50 percent under the new criteria for 
rating the spine.  The various VA examination and other 
clinical measures of the veteran's spine, even with 
consideration of additional limitations due pain or during 
flare-ups, reflect ranges of motion well beyond that of 
ankylosis.  For example, the January 2006 VA spine 
examination report reflects forward flexion limited to 16 
degrees (limited by pain), and combined ranges of motion of 
the lumbosacral spine limited to 86 degrees.  For no period 
during the increased rating claim has the veteran's service-
connected intervertebral disc syndrome with history of 
lumbosacral strain of the lumbar spine manifested ankylosis 
of the entire thoracolumbar spine, as required for a higher 
disability rating of 50 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

Considering an alternate rating on the basis of IVDS symptoms 
under Diagnostic Code 5243, the Board finds that, for the 
period of increased rating claim from September 11, 2007, but 
not before, the veteran's service-connected intervertebral 
disc syndrome with history of lumbosacral strain of the 
lumbar spine has manifested symptoms that more nearly 
approximate incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, as required 
for a 60 percent disability rating under Diagnostic Code 
5243.  38 C.F.R. § 4.71a.  The evidence shows one month of 
time out of work beginning in September 2007, and from 
October 2007 to January 8, 2008, with additional time lost 
from work through April 2008.  Such evidence reflects at 
least six weeks of work missed due to back problems.   

The Board is resolving reasonable doubt in the veteran's 
favor to find that the time lost from work beginning on 
September 11, 2007 due to a flare-up in back symptoms 
includes symptoms during flare-ups during such period that 
more nearly approximates incapacitating episodes having a 
total duration of at least 6 weeks, even though the doctor 
did not actually prescribe bed rest for the periods of time 
from work, and even though the episodes were not entirely 
incapacitating, but impaired the veteran's ability to perform 
prolonged activities required for his position as manager of 
a homeowners' association.  In making such a finding, the 
Board has also considered the veteran's testimony to the 
effect that he experienced flare-up of back symptoms with 
radiating pain down both legs, and that during the past year 
he spent some time in bed and some time on the sofa to help 
relieve the back pain, even though the doctor had not 
actually prescribed bed rest.  For this reason, and based 
upon the guidance of the Court in Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), the Board has assigned a 
staged rating based on the lay and clinical evidence that 
shows that the veteran's symptoms worsened from September 11, 
2007.  

The Board further finds a disability rating in excess of 60 
percent is not warranted for the period of claim from 
September 11, 2007.  A 60 percent disability rating is the 
maximum schedular disability rating provided under Diagnostic 
Code 5243.  
38 C.F.R. § 4.71a.  For the period of increased rating claim 
from September 11, 2007, and for the reasons cited above, the 
veteran's service-connected intervertebral disc syndrome with 
history of lumbosacral strain of the lumbar spine has not 
manifested unfavorable ankylosis of the entire spine, as 
required for a higher disability rating of 100 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2007), but finds that no evidence that the 
veteran's service-connected intervertebral disc syndrome with 
history of lumbosacral strain of the lumbar spine has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of this 
disability.  In this case, the schedular rating criteria 
specifically includes periods of incapacitating episodes, and 
provides for ratings based on limitation of motion and 
function, including due to such orthopedic factors as pain.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

A disability rating of 60 percent for service-connected 
intervertebral disc syndrome with history of lumbosacral 
strain, for the period of increased rating claim from 
September 11, 2007, is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


